Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 08/04/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/04/2022 have been entered.
Priority
This application, Pub. No. US 2019/0376958 A1, published 12/12/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2018/001186, filed 01/17/2018, Pub. No. WO 2018/147018 (A1), published 08/16/2018, which claims priority to JP 2017-021164, filed 02/08/2017. 
Status of Claims
Claims 1-10 and 12-15 are currently pending.  Claims 1-14 have been subject to restriction/election requirement mailed 05/13/2021.  Claims 8 and 10-14 have been amended, as set forth in Applicant’s amendment filed 02/10/2022.  Claims 1-7 have been withdrawn from further consideration.  Claims 8-10 and 12-14 have been amended, and Claim 11 has been canceled, as set forth in Applicant’s amendment filed 07/05/2022.  Claims 15 has been added, as set forth in Applicant’s amendment filed 08/04/2022.  Claim 8 has been amended, and Claims 1-7, 9, 10 and 15 have been canceled, as set forth in Examiner’s amendment below.  Claims 8 and 12-14 are allowed.

Withdrawn Objections/Rejections
The objection to and/or rejections of the claims set forth in the Office Action mailed 04/04/2022 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Hailey R. Bureau on 08/16/2022 and 08/18/2022.
In Claims
(a)	Claim 8 is amended to read as follows:
8.	A method for detecting an antigen or measuring an amount of the antigen in a sample, comprising sequentially performing steps (1) to (3):
	(1) bringing a sample into contact with a complex composed of a polypeptide including an antibody light chain variable region and a polypeptide including an antibody heavy chain variable region in the presence of a protein M fragment labeled with a fluorescent dye, wherein the protein M fragment is a fragment consisting of residues 78-468 of protein M having a binding ability to the complex;
	(2) measuring the fluorescence intensity of the fluorescent dye; and
	(3) judging presence of the antigen in the sample from the fluorescence intensity or calculating the antigen level in the sample from the fluorescence intensity,
	wherein the complex composed of a polypeptide including an antibody light chain variable region and a polypeptide including an antibody heavy chain variable region is a full-length antibody.

(b)	Claims 1-7, 9, 10 and 15 are cancelled.

Conclusion
Claims 8 and 12-14 are allowed and renumbered as Claims 1-4.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 8 and 12-14 are allowed because the prior art does not teach or fairly suggest a method for detecting an antigen or measuring an amount of the antigen in a sample, comprising bringing a sample into contact with a complex composed of a polypeptide including an antibody light chain variable region and a polypeptide including an antibody heavy chain variable region in the presence of a protein M fragment labeled with a fluorescent dye, wherein the protein M fragment is a fragment consisting of residues 78-468 of protein M having a binding ability to the complex.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641